DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 11,267,642. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent’s respective base claims are narrow inventive scopes than the instant application’s respective base claims inventive scopes. Thus, the broader inventive scopes of the instant application are encompassed within the patent’s inventive scopes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2018/0255966 A1) in view of Tsuno (US 2019/0242636 A1). 	1) Regarding claim 13, Moore discloses portable thermal insulated apparatus (Figs. 1-2), comprising: 	a container (¶0044 with reference to Figs. 1-2: compartment 32; and/or ¶0047 reference to Fig. 6)) having an open first end and a second end forming an interior, wherein the container is configured to store fluid within the interior;  	a lid removably securable to the open first end of the container (¶00044 with reference to Figs. 1-2: lid or nipple 34), wherein the lid comprises an interior wall (Figs. 1-2 illustrates that the heating device attaches to the lid or nipple via threading, hence the lid comprises an interior wall to enable threading insertion by the heating device); 	a thermal unit (Figs. 1-2: heating device 30) removably securable to an interior side of the interior wall of the lid (as addressed above the heating device is threading inserted into the lid or nipple). 	As per the limitation wherein the thermal unit remains suspended from the lid along the interior side of the interior sidewall when the lid is secured to the container. 	Figs. 1-2 illustration suggest that once the lid or nipple is coupled with the heating device, the heating device will be suspended from the lid or nipple. 	Furthermore, Tsuno discloses, in ¶0076 with reference to Figs. 5A-B, the concept of suspending a heating device from the interior wall of a lid. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to enable the heating device to suspend, with the motivation to enhance the coupling features of the system. 	As per the limitation wherein the thermal unit is configured to maintain the interior of the container at a desired temperature (Moore discloses, in ¶0013, maintain a temperature of a fluid in the storage container). 	2) Regarding claim 16, Moore and Tsuno teach wherein a gap is formed between a sidewall of the thermal unit and a sidewall of the container, wherein the gap is substantially a width of a thickness of the interior wall of the lid (Moore discloses, in ¶0063, an alternative for the heating device which extends into the container and is shown to have a gap substantially a width of an interior thickness of the compartment 32. Thus, it would have been obvious to a person of ordinary skill in the art to provide the heating device to form a gap between the interior side wall of the container, with the motivation to enhance the design option of the system). 	3) Regarding claim 19, as per the limitation wherein the thermal unit is readily separable from the lid and interchangeable with a second thermal unit. 	Moore illustrates in Figs. 1-2, that that the heating device is readily separable via threading features. 	Alexander discloses, in ¶0055, the concept of enable exchangeable replacement of heating elements. 	Thus, it would have been obvious to a person of ordinary skill in the art to implement interchangeable features of the heating device, with the motivation to enhance the temperature control features of the system.
Claim(s) 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Tsuno, and in further view of Ohmer (US 2016/0346116 A1).
1) Regarding claim 14, Moore and Tsuno teach wherein the thermal unit comprises a channel extending therethrough (Moore: ¶0044; Fig. 3-5: outlet 44).  	As per the limitation a phase change material disposed within the thermal unit, wherein the phase change material is configured to cool the interior of the container and any liquid as it passes through the channel. 	Moore discloses, in ¶0071, the concept of using alternative temperature generation. 	Ohmer discloses, ¶0008, the concept of using phase change material to provide cooling to stored content to enable quicker temperature control to a desired setting. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using phase change material to provide cooling to stored content to enable quicker temperature control to a desired setting as taught by Ohmer, into the system as taught by Moore and Tsuno, with the motivation to enhance the temperature control features. 	2) Regarding claim 20, as per the limitation wherein the thermal unit comprises a phase change material configured to maintain the interior of the container at a first temperature. 	Moore discloses, in ¶0071, the concept of using alternative temperature generation. 	Ohmer discloses, ¶0008, the concept of using phase change material to provide cooling to stored content to enable quicker temperature control to a desired setting. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using phase change material to provide cooling to stored content to enable quicker temperature control to a desired setting as taught by Ohmer, into the system as taught by Moore and Tsuno, with the motivation to enhance the temperature control features. 	As per the limitation the second thermal unit is configured to maintain the interior of the container at a second temperature, wherein the first temperature is different than the second temperature. 	Tsuno discloses, in ¶0055, that it is known that different heating material provide different temperature ranges. Thus. It would have been obvious to a person of ordinary skill in the art to implement the second heating unit to be configured to maintain the interior of the container to be a second temperature, with the motivation to enhance the temperature control features of the system.
Claim(s) 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Tsuno, and in further view of Alexander et al. (“Alexander”, US 2018/0360264 A1). 	1) Regarding claim 15, as per the limitation further comprising a fluid storage bottle having a bottle cap configured to removably cover an opening of the fluid storage bottle, wherein the fluid storage bottle is configured to hold fluid therein and dimensioned to be received within the interior such that the fluid storage bottle is positioned within the interior of the container and vertically aligned with the thermal unit when secured to the lid and the lid is secured to the container. 	Alexander discloses, in ¶0421 with reference to Fig. 49 B, the concept of providing an removable insert (corresponding to a fluid storage bottle configured to hold fluid) that is dimensioned to be received within the interior of a container, via an opening of a container, and aligns vertically with the container’s bottle cap (corresponding to vertically aligning with the thermal unit, since Moore’s lid or nipple and heating device once couple together create a cap for the compartment). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing an removable insert that is dimensioned to be received within the interior of a container, via an opening of a container, and aligns vertically with the container’s bottle cap as taught by Alexander, into the system as taught by Moore and Tsuno, with the motivation to enhance the content interchangeability features of the system. 	 	2) Regarding claim 17, Moore and Tsuno teach further comprising a temperature sensor disposed within the container (Moore: ¶0048). 	As per the limitation a wireless transmitter configured to transmit a temperature of the interior of the container to an electronic device. 	Alexander discloses, in ¶0291, the concept of providing a wireless transmission device within a container to enable wireless communication with an mobile electronic device. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing a wireless transmission device within a container to enable wireless communication with an mobile electronic device as taught by Alexander, into the system as taught by Moore and Tsuno, with the motivation to enhance the monitoring feature of the system. 	3) Regarding claim 18, Moore, Tsuno and Alexander teach further comprising an application disposed on the electronic device configured to alert a user if the temperature detected by the temperature sensor falls outside of a desired threshold range (Alexander discloses, in ¶0011, maintaining a predetermined temperature range. Alexander also illustrates, in Fig. 37 A-B, that the mobile device comprises a user interface (corresponding to an application running on the mobile device concerning temperature monitoring of the container) that provides notification of the temperature of the container. Alexander further discloses, in ¶0299, the providing concerning the liquid content reaching a predetermined level or set point, hence the Alexander teaches a system configured to provide an alert if the detected range fall out of a predetermined temperature range. Thus, it would have been obvious to a person of ordinary skill in the art to incorporate monitoring and providing temperature range alerts, with the motivation to enhance the temperature monitoring features of the system). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684